Appeal from order of the Supreme Court at Special Term, entered January 4, 1961, in New York County, which granted a motion by plaintiff for an order to serve an amended notice of claim on defendant.
Memorandum by the Court,
Order entered on, January 4, 1961, amending plaintiffs’ notice of claim and granting leave to plaintiffs to serve such amended notice of claim, unanimously reversed, on the law, with $20 costs and disbursements to appellant, and the motion denied, with $10 costs. It may be inferred that the notice of claim herein erroneously served on the City Comptroller came to the notice of the Board of Education within the period provided for in section 50-e of the General Municipal Law. The answer served in this action was verified by the Secretary of the Board of Education and the Corporation Counsel of the city, who is also attorney for the board, examined the claimant. For these reasons the notice of claim is deemed valid and service of an amended notice is not required (cf. Zivyak v. Board of Educ., 282 App. Div. 704).